Citation Nr: 1645137	
Decision Date: 12/01/16    Archive Date: 12/19/16

DOCKET NO.  14-21 143	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for an acquired psychiatric disorder to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for an acquired psychiatric disorder, to include PTSD.

3.  Whether a rating reduction from 40 percent to 20 percent for type II diabetes mellitus, for the period from April 1, 2015 to September 13, 2015 was proper.


REPRESENTATION

Veteran represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran served on active duty from April 1967 to March 1970. 

This matter comes before the Board of Veterans' Appeal (Board) on appeal from September 2013 and January 2015 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  Jurisdiction of these matters now resides with the VA RO in Winston-Salem, North Carolina.

In the September 2013 rating decision, the RO confirmed and continued the denial of service connection for PTSD and alcohol abuse.

In the January 2015 rating decision, the RO reduced the evaluation for type II diabetes mellitus from 40 percent to 20 percent, effective April 1, 2015.

The Board notes that in the September 2013 rating decision, the RO reopened and then denied the Veteran's claim for service connection for PTSD and alcohol abuse.  The Board points out that regardless of what the RO or AMC has done, the Board must address the question of whether new and material evidence to reopen the claim has been received because the issue goes to the Board's jurisdiction to reach the underlying claims and adjudicate them on a de novo basis.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  In other words, the Board must find new and material evidence in order to establish its jurisdiction to review the merits of a previously denied claim.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

Notably, the United States Court of Appeals for Veterans Claims (Court) has held that claims for service connection for PTSD encompass claims for service connection for all psychiatric disabilities.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).  While the RO adjudicated only a claim for PTSD and alcohol abuse in its September 2013 rating decision, in accordance with Clemons, the Board has recharacterized the issue on appeal as a claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD.

Regarding the issue of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, the Board notes that in his substantive appeal, the Veteran requested a hearing before a Veterans Law Judge at the RO.  However, the Veteran cancelled this hearing, and has not requested that a new hearing be scheduled.  As such, his hearing request is deemed withdrawn.  See 38 C.F.R. §§ 20.702(e); 20.704(e) (2015).

The issues of entitlement to service connection for an acquired psychiatric disorder, to include PTSD and whether a rating reduction from 40 percent to 20 percent for type II diabetes mellitus, for the period from April 1, 2015 to September 13, 2015 was proper are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an April 2009 rating decision, the RO denied service connection for PTSD.  The Veteran did not timely perfect an appeal of this determination.

2.  Evidence received since the April 2009 rating decision includes evidence that is not cumulative or redundant of the evidence previously of record and relates to an unestablished fact necessary to substantiate the claim for service connection for PTSD.




CONCLUSION OF LAW

1.  The April 2009 rating decision is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2008).

2.  New and material evidence has been received since the April 2009 denial, and the claim of entitlement to service connection for PTSD is reopened.  38 U.S.C.A. §5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 3.159).  Given the favorable disposition of the claim to reopen the claim for service connection for an acquired psychiatric disorder, to include PTSD, the Board finds that all notification and development actions needed to fairly adjudicate this claim have been accomplished.

VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of a veteran.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).  See also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

The Veteran sought to reopen his claim for service connection for an acquired psychiatric disability to include PTSD in November 2012.  In this regard, 38 C.F.R. § 3.156(a) defines "new" evidence as evidence not previously submitted to agency decision makers and "material" evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2015).  In the case of Shade v. Shinseki, 24 Vet. App. 110 (2010), the Court clarified that the phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening.  Specifically, the Court stated that reopening is required when the newly submitted evidence, combined with VA assistance and considered with the other evidence of record, raises a reasonable possibility of substantiating the claim.  Id.  

In determining whether new and material evidence has been received, VA must initially decide whether evidence received since the prior final denial is, in fact, new.  As indicated by the regulation cited above, and by judicial case law, "new" evidence is that which was not of record at the time of the last final disallowance (on any basis) of the claim, and is not duplicative or "merely cumulative" of other evidence then of record.  This analysis is undertaken by comparing the newly received evidence with the evidence previously of record.  After evidence is determined to be new, the next question is whether it is material.

Furthermore, for purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992). 

In an April 2009 rating decision, the RO denied service connection for PTSD on the basis that there was no evidence that the Veteran had a current diagnosis of PTSD.

The Veteran did not file a notice of disagreement with the April 2009 rating decision within a year following notification of the denial.  Thus, it became final.  38 U.S.C.A § 7105 (c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2008).

Here, the last final denial of the claim is the April 2009 rating decision which denied entitlement to service connection for PTSD.  Furthermore, for purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992). 

Evidence received since the April 2009 rating decision includes a January 2016 VA treatment report which noted that the Veteran had a diagnosis of chronic PTSD and was followed by mental health.

The prior denial of service connection for PTSD was based on the fact that the evidence did not show a confirmed diagnosis of PTSD.  The January 2016 VA treatment report indicated that the Veteran had a diagnosis of chronic PTSD.  

This evidence is new and material evidence because it was not of record at the time of the final April 2009 rating decision, and provides evidence of a diagnosis of an acquired psychiatric disability to include PTSD.  

Hence, this evidence raises a reasonable possibility of substantiating the Veteran's claim for service connection.  As noted above, for purposes of determining whether the claim should be reopened, the evidence is presumed to be credible.

Accordingly, the Board finds that new and material evidence has been presented to reopen the Veteran's previously denied claim of entitlement to service connection for an acquired psychiatric disorder to include PTSD.

Under these circumstances, the Board concludes that the criteria for reopening the claim for service connection for an acquired psychiatric disorder to include PTSD have been met.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156. 


ORDER

New and material evidence has been received to reopen the claim of entitlement to service connection for an acquired psychiatric disorder to include PTSD is reopened.




REMAND

Following a review of the Veteran's claims file, the Board finds that further development is required prior to the adjudication of the claims for entitlement to service connection for an acquired psychiatric disorder, to include PTSD and whether a rating reduction from 40 percent to 20 percent for type II diabetes mellitus, for the period from April 1, 2015 to September 13, 2015 was proper.

One of the matters the Board must address is which issue or issues are properly before it at this time.  Under the provisions of 38 U.S.C.A. § 7105(a), an appeal to the Board must be initiated by a notice of disagreement and completed by a substantive appeal after a statement of the case is furnished to the veteran.  In essence, the following sequence is required: There must be a decision by the RO, the veteran must express timely disagreement with the decision, VA must respond by explaining the basis of the decision to the veteran, and finally the veteran, after receiving adequate notice of the basis of the decision, must complete the process by stating his argument in a timely- filed substantive appeal.  See 38 C.F.R. §§ 20.200, 20.201, 20.202, and 20.203.

In a January 2015 rating decision, the RO reduced the evaluation for type II diabetes mellitus from 40 percent to 20 percent, effective April 1, 2015.

Parenthetically, in an April 2016 rating decision, the RO increased the Veteran's disability rating for his service-connected type II diabetes mellitus from a 20 percent to a 60 percent disability evaluation, effective September 14, 2015.

In a February 2015 correspondence, the Veteran indicated that he disagreed with the January 2015 reduction of his diabetes mellitus disability from 40 percent to 20 percent disabling. 

While the Veteran expressed disagreement with the January 2015 reduction for his diabetes mellitus, it appears that no subsequent statement of the case was ever issued.  

Under Manlincon v. West, 12 Vet. App. 238, 240 (1999), the Board must instruct the RO that the issue of whether a rating reduction from 40 percent to 20 percent for type II diabetes mellitus, for the period from April 1, 2015 to September 13, 2015 was proper remains pending in appellate status (see 38 C.F.R. § 3.160(c)) and requires further action.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 19.26.  In this regard, it is noteworthy that this claim is not before the Board at this time and will only be before the Board if the Veteran files a timely substantive appeal.  The Board's actions regarding this issue are taken to fulfill the requirements of the Court in Manlincon. 

Regarding the Veteran's reopened claim for entitlement to an acquired psychiatric disability to include PTSD, the Board notes that the Veteran underwent a VA examination in August 2013.  The examiner fo und that the Veteran did not meet the DSM-IV criterion for a diagnosis of PTSD. The Veteran was diagnosed with Axis I alcohol abuse.  The examiner found that the Veteran did not meet criterion B for PTSD because the event was not persistently reexperienced.  He also did not meet criterion C because he did not endorse the minimum of three avoidance symptoms and did not meet criterion D because there were no persistent symptoms of increased arousal.

Based on the August 2013 examination, the RO in its September 2013 rating decision denied service connection for PTSD as there was no current diagnosis of PTSD.

However, a subsequent January 2016 VA treatment report indicated that the Veteran had a diagnosis of chronic PTSD and also presented with complaints of depression.  Additionally, the Board notes that in a November 2012 correspondence, a private psychologist noted that the Veteran's emotional problems were related to his military service.

As there is now evidence of a possible current acquired psychiatric disability to include PTSD that is possibly related to the Veteran's service, the Board finds that the evidence currently of record is insufficient to resolve the claim for service connection for an acquired psychiatric disability to include PTSD.

Therefore, a new medical opinion by a psychologist or psychiatrist to determine whether the Veteran has an acquired psychiatric disorder to include PTSD that satisfies the required criteria under DSM-V is needed.

In this regard, effective August 4, 2014, VA amended the portion of its Schedule for Rating Disabilities dealing with mental disorders and its adjudication regulations that define the term "psychosis" to remove outdated references to the DSM-IV and replace them with references to the recently updated Diagnostic and Statistical Manual (Fifth Edition) (DSM-5).  See 79 Fed. Reg. 149, 45094  (August 4, 2014).  The provisions of the interim final rule apply to all applications for benefits that are received by VA or that were pending before the AOJ on or after August 4, 2014.  VA adopted as final, without change, the interim final rule and clarified that the provisions of this interim final rule do not apply to claims that have been certified for appeal to the Board or are pending before the Board on or before August 4, 2014, even if such claims are subsequently remanded to the AOJ.  See 80 Fed. Reg. 53, 14308 (March 19, 2015).  The RO certified the Veteran's appeal to the Board in October 2015, and this claim is governed by DSM-5.  Therefore, the Board acknowledges that the DSM-5 represents the most up-to-date clinical diagnostic guidelines, and that due process requires that the Veteran's claim of service connection for PTSD must be considered using the DSM-5 criteria.

Under these circumstances, the Board finds that a specific VA examination and medical opinions-based on consideration of the Veteran's documented medical history and assertions, and supported by fully stated rationale-are needed to resolve the claim for service connection for an acquired psychiatric disability to include PTSD.  See 38 U.S.C.A. § 5103A (d) (2) (West 2002 & Supp. 2015), 38 C.F.R. § 3.159(c) (4) (i) (2015); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated him for the disabilities on appeal.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  

Appropriate efforts must be made to obtain all available VA treatment records.  All attempts to procure records should be documented in the file.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

2.  The RO should evaluate the evidence of record and after undertaking any other development it deems necessary, issue a statement of the case (SOC) to the Veteran and his representative regarding the issue of whether a rating reduction from 40 percent to 20 percent for type II diabetes mellitus, for the period from April 1, 2015 to September 13, 2015 was proper.  The Veteran is advised that a timely substantive appeal will be necessary to perfect an appeal to the Board concerning this claim.  38 C.R.R. § 20.302(b) (2015).

3.  Schedule the Veteran for an appropriate VA examination to determine the nature and etiology of any currently present acquired psychiatric disorder to include PTSD.  

The examiner should determine the nature, extent of severity, and etiology of any psychiatric disorder(s) which may have been present at any time during the pendency of this appeal (under DSM-5 criteria), to include PTSD.  The examiner should provide a diagnosis for any psychiatric disorder that existed during the pendency of this claim.  Following review of the claims file, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any such psychiatric disorder, to include PTSD if diagnosed, is related to any incident of the Veteran's active duty service, to include a fear of hostile military or terrorist activity.  All opinions expressed by the examiner must be accompanied by a complete rationale.

Adequate reasons and bases for any opinion rendered must be provided.  All studies deemed appropriate in the medical opinion of the examiner should be performed, and all the findings should be set forth in detail.  The claims file should be made available to the examiner, who should review the entire claims folder in conjunction with this examination.  

4.  After completion of the above and any additional development deemed necessary, the issues on appeal should be reviewed with consideration of all applicable laws and regulations.  If any benefit sought remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


